Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a continuation reissue application, Serial No. 16/746,545 (the ‘545 application) of Serial No. 15/862,353, now U.S. Patent RE47,837 (the ‘837 patent), which is a reissue of U.S. Patent 9,290,407 (the ‘407 patent) which issued from U.S. Patent Application Serial No. 14/082,847 (the ‘847 application) with claims 1-25 on March 22, 2016.  The ‘407 patent is a continuation of Patent Application Serial No. 12/858,490 (the ‘490 application) which issued as U.S. Patent 8,586,492 (the ‘492 patent) with claims 1-38 on November 19, 2013.

Information Disclosure Statement
	Items crossed off and not considered on the Information Disclosure Statements filed April 22, 2020 and January 4, 2021 were either not submitted or copies of the references were not readily located in the ‘407 or ‘837 patent files.

Priority
	The ‘407 patent claims priority from provisional application no. 61/235,767 (the ‘767 application) filed August 21, 2009.  However, the ‘767 application does not support the instantly claimed ranges of “at least 58 mol % SiO2”, “9-17 mol % Al2O3” or “2-12 mol % B2O3”.  Accordingly, claims 26-34 are not entitled to the priority date of the ‘767 application.

Reissue Declaration
The reissue oath/declaration filed September 28, 2015 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The copy of the declaration submitted from the parent reissue application does not cover the error being corrected by the continuation reissue application.  See MPEP 1451 II.
Claims 16-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application seeks to broaden the claims of the ‘407 patent; said claims directed to an aluminoborosilicate glass.  Claim 26 is representative (underlining omitted):

26.  (New)  An aluminoborosilicate glass comprising:
at least 58 mol % SiO2;
9-17 mol % Al2O3;
2-12 mol % B2O3;
8-16 mol % Na2O; and
>0-2 mol % SnO2,
wherein   Al2O3 (mol %) + B2O3 (mol %)     >   1,
                      ∑ modifiers (mol %)
wherein the modifiers are one or more alkali metal oxide (R2O) and one or more alkaline earth metal oxide (RO),
wherein 1 < R20 (mol %)/Al2O3 < 1.3, and
wherein the glass is substantially free of lithium.

35 U.S.C. § 251
	The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention.  The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is “an essentially factual inquiry confined to the objective intent manifested by the original patent.”  In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487, 489 (CCPA 1975)).
	MPEP 1412.01 (January 2018) states:
	Examiners should review the reissue application to determine if:

(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied;
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

Column 8, lines 53-57 of the ‘407 patent teach
[s]everal compositions (34, 35, 36, 37, 38 and 39), when ion exchanged, have crack initiation thresholds that are less than 10 kgf.  These compositions are therefore outside the scope of the disclosure and appended claims and thus serve as comparative examples.

Compositions 34, 35, 36, 37 and 38, fully meet the composition limitations of reissue claims 26-33.  However, the ‘407 patent specification teaches that these compositions are “outside the scope of the disclosure and appended claims.”  Accordingly, claims 26-33 are not


I.	Claims 26-33 are rejected as not being to the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  The nature of the defect(s) in the claims is set forth in the discussion above in this Office action.  

35 U.S.C. § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


II.	Claims 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Column 8, lines 53-57 of the ‘407 patent teach
[s]everal compositions (34, 35, 36, 37, 38 and 39), when ion exchanged, have crack initiation thresholds that are less than 10 kgf.  These compositions are therefore outside the scope of the disclosure and appended claims and thus serve as comparative examples.

Compositions 34, 35, 36, 37 and 38, fully meet the composition limitations of claims 26-33.  However, the ‘407 patent specification teaches that these compositions are “outside the 
Claim 29 improperly recites “wherein the glass the glass is defined by”.

35 U.S.C. § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


I.	Claims 26-29 and 31 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by U.S. Patent 8,759,238 to Chapman et al. (hereafter “Chapman”).
	Chapman teaches aluminoborosilicate glass fully meeting the limitations of the instant claims.  See, for example, Example 25 in Table 1.

II.	Claims 30 and 32-34 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chapman.
	Chapman teaches aluminoborosilicate glass fully meeting the limitations of the instant claims.  See, for example, Example 25 in Table 1.  With respect to the claimed molar volume (claim 30) and Vickers crack initiation threshold (claims 32-34), it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess the characteristics attributed to the claimed composition.  In re Spade, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2019, 169 USPQ 226 (CCPA 1971).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

III.	Claims 26-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-30 and 32-33 of U.S. Patent No. RE47,837.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. RE47,837 and the instant application are directed to aluminoborosilicate glass having the same components in the same concentrations.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,290,407 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991    



Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991